In an action pending in the Supreme Court, Nassau County, plaintiff moves pursuant to statute (Civ. Prac. Act., § 132, subd. 1) to vacate a temporary stay contained *788in an order made ex parte on April 20, 1962 by a Justice of the Supreme Court resident in the Seventh Judicial District; such order being returnable at a Special Term of the Supreme Court to be held in the County of Ontario, City of Canandaigua, on May 7, 1962, and requiring the plaintiff to show cause why the trial of the action should not be changed from Nassau County to Ontario County. Application granted, without costs; stay vacated. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ.